DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on December 18, 2020.  Accordingly, claims 1-19 are cancelled; and newly added claims 20-38 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-25, 27, 28, 32, 33, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,067,948 B2 issued to Sequine (hereinafter Sequine’ 948).  Although the claims at issue are not identical, they are not patentably distinct from each other because Sequine’ 948 claims all that is claimed.

capacitance sensing circuitry to measure a variable capacitance of the one or more devices” (see claim 2) “comprising a plurality of capacitance sense buttons of a capacitance sense interface, each of the capacitance sense buttons coupled externally to one of the I/O ports, wherein the decoder logic is coupled to time share the measurement circuitry on the I/O multiplexer bus to sequentially monitor a capacitance of each of the capacitance sense buttons” (see claim 7), and “a processor coupled to the multi-bit register to program the multi-bit register with the multi-bit value” (see claim 5), which inherently claims “the measurement circuit is configured to provide a digital value representative of the one or more electrical properties of the one or more electrodes” (emphasis added).
With regard to claim 24, Sequine’ 948 claims “capacitance sensing circuitry to measure a variable capacitance of the one or more devices” (see claim 2), and “a discharge switch coupled to selectively discharge the bus line; and discharge logic coupled to receive the output from the comparator and to control the discharge switch in response to the output from the comparator” (see claim 3), which inherently claims “the measurement circuit is a charge transfer capacitance measurement circuit” (emphasis added).
With regard to claim 25, Sequine’ 948 claims “the I/O multiplexer bus programmable to selectively couple the measurement circuitry to any of the I/O ports”, and “the switching logic is coupled to selectively drive the current through one or more of the I/O ports” (see claim 1), which inherently claims “the switching logic is configured to provide control signals for simultaneous coupling of multiple of the I/O ports to the multiplexer bus” (emphasis added).
With regard to claim 28, Sequine’ 948 claims “the measurement circuit comprises capacitance sensing circuitry to measure a variable capacitance of the one or more devices to be externally coupled to the one or more of the I/O ports” (see claim 2), inherently claims “a measurement circuit to measure one or more electrical properties of at least one of the plurality of sensing electrodes” (emphasis added).
With regard to claims 28, 32, 33, 37 and 38, according to MPEP 2144.04 V. B., “Making integral” is not an allowable subject matter regarding the limitation “integrated circuit” as recited in claim 28.
Claims 26, 29-31 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Sequine’ 948 in view of U.S. Patent No. 10,761,125 B2 issued to Sequine (hereinafter Sequine’ 125).  Although the claims at issue are not identical, they are not patentably distinct from each other because Sequine’ 948 in view of Sequine’ 125 claims all that is claimed.
With regard to claims 35 and 36, according to MPEP 2144.04 V. B. and C., “Making Integral” or “Making Separable” is not an allowable subject matter regarding the limitations “is included in the measurement IC” or “is not included in the measurement IC” as recited in claims 35 and 36, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Kremin (US 8,436,263 B2) teaches a noise resistant capacitive sensor.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858